NUMBER  13-06-00625-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG


IN RE:  LEOPOLDO LEAL, Relator  


On Petition for Writ of Mandamus  


MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Hinojosa and Castillo 
Memorandum Opinion Per Curiam

On November 6, 2006, relator, Leopoldo Leal, filed a petition for writ of mandamus
requesting that this Court award him damages in an unnamed underlying suit.  
Having reviewed the petition for writ of mandamus, we conclude that this Court has
no jurisdiction to grant relator's request.  See Tex. Gov't Code Ann. § 22.221 (Vernon
2004).  Accordingly, relators' petition for writ of mandamus is hereby dismissed for want
of jurisdiction. 
 								PER CURIAM


Memorandum Opinion delivered and filed
this 20th day of November, 2006.